SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Indo Global Exchange(s) Pte. Ltd. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 45579B 101 (CUSIP Number) Craig Ross Thrupp Rumah 2, Gang Damai, Jalan Drupadi, Seminyak Bali, Indonesia80361 62 816 103517 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: Mark C. Lee, Esq. Greenberg Traurig, LLP 1treet, Suite 1100 Sacramento, California 95814 September 23, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 2 of 6 CUSIP No.45579B 101 1 NAME OF REPORTING PERSONS Craig Ross Thrupp 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) £ (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Australia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.28% (1) 14 TYPE OF REPORTING PERSON (See Instructions) IN (1) Based on 72,240,000 shares of Common Stock outstanding on September 23, 2013. Page 3 of 6 CUSIP No.45579B 101 Item 1.Security and Issuer This Schedule 13D relates to the shares of common stock, $0.001 par value per share (“Common Stock”) of Indo Global Exchange(s) Pte. Ltd. (the “Issuer”).The principal executive offices of the Issuer are located at Raya Satelit Indah JT 1-2, Surabaya, Indonesia. Item 2.Identity and Background (a)This Schedule 13D is being filed by Craig Ross Thrupp (the “Reporting Person”). (b)The business address of the Reporting Person is Rumah 2, Gang Damai, Jalan Drupadi, Seminyak Bali, Indonesia80361. (c)The principal occupation or employment of the Reporting Person is Paladin Group, securities.The business address of such organization of employment is Rumah 2, Gang Damai, Jalan Drupadi, Seminyak Bali, Indonesia80361. (d)During the last five years the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)During the last five years the Reporting Person was not a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree, or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws, or finding any violation with respect to such laws. (f)The Reporting Person is a citizen ofAustralia. Item 3.Source and Amount of Funds or Other Consideration The Reporting Person received 3,810,826 shares (the “Shares”) of Common Stock in connection with the purchase by the Issuer of the assets of Indo Global Exchange PTE LTD., a company organized under the laws of Singapore (“Indo Global Singapore”), pursuant to an Amended and Restated Asset Purchase Agreement, dated as of September 23, 2013 (the “Agreement”), by and among the Issuer, on the one hand, and Indo Global Singapore and the shareholders of Indo Global Singapore, on the other hand.The Reporting Person is a shareholder of Indo Global Singapore and received the Shares as consideration for the sale of the assets of Indo Global Singapore. The Agreement was filed with the Securities and Exchange Commission on September 25, 2013 on a Current Report on Form 8-K.The transactions contemplated by the Agreement closed on September 23, 2013. Page 4 of6 CUSIP No.45579B 101 Item 4.Purpose of the Transaction The Reporting Person received the Shares in connection with the purchase by the Issuer of the assets of Indo Global Singapore under the Agreement. Subject to on going evaluation, except as set forth above, the Reporting Person has no current plans or proposals which relate to or would result in any of the following: (a)The acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b)An extraordinary corporate transaction, such as a merger, reorganization, or liquidation, involving the Issuer or any of its subsidiaries; (c)A sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d)Any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e)Any material change in the present capitalization or dividend policy of the Issuer; (f)Any other material change in the Issuer’s business or corporate structure, including but not limited to, if the Issuer is a registered closed-end investment company, any plans or proposals to make any changes in its investment policy for which a vote is required by Section 13 of the Investment Company Act of 1940; (g)Changes in the Issuer’s charter, bylaws, or instruments corresponding thereto or other actions which may impede the acquisition of control of the issuer by any person; (h)Causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i)A class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended; or (j)Any action similar to any of those enumerated above. Item 5.Interest in Securities of the Issuer (a)The Reporting Person beneficially owns 3,810,826 shares of Common Stock, which represent approximately 5.28% of the outstanding shares of Common Stock. (b)The Reporting Person has the sole power to vote and sole power to dispose of 3,810,826 shares of Common Stock, which represent approximately 5.28% of the outstanding shares of Common Stock. (c)No transactions in the Issuer’s Common Stock were effected during the past 60 days by the Reporting Person except as set forth in Item 3 above. (d)Not applicable. (e)Not applicable. Page 5 of6 CUSIP No.45579B 101 Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Reference is made to the transaction stated in Item 3 above. Item 7.Material to be Filed as Exhibits None. Page6 of6 CUSIP No.45579B 101 Signatures After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete, and correct. Dated: September 23, 2013 By: /s/Craig Ross Thrupp Name: Craig Ross Thrupp
